1                           UNITED STATES DISTRICT COURT
2                           EASTERN DISTRICT OF WISCONSIN
3
     YOUA YANG,                                        Case No.: 2:19-cv-00491-JPS
4
                               Plaintiff,
5
     vs.
6
                                                       ELECTRONICALLY FILED
7    CAPITAL ONE BANK (USA), N.A.,

8                              Defendant.
9

10
            Plaintiff Youa Yang (“Plaintiff”) and Defendant Capital One Bank (USA), N.A.,
11
     (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the
12

13   dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE, with

14   each party to bear its own costs and fees.
15

16
     JOINTLY SUBMITTED:
17

18
     /s/ Karla M. Vehrs (with permission)              /s/ Adams T. Hill
19   Karla M. Vehrs                                    Adam T. Hill
     BALLARD SPAHR LLP                                 The Law Offices of Jeffrey Lohman, P.C.
20   80 South 8th Street 2000 IDS Center               4740 Green River Rd., Suite 310
     Minneapolis, MN 55402                             Corona, CA 92880
21
     Telephone: (612) 371-2449                         Tel. (657) 236-3525
22   Fascimile: (612) 371-3207                         E: adamh@jlohman.com
     vehrsk@ballardspahr.com                           COUNSEL FOR PLAINTIFF
23   COUNSEL FOR DEFENDANT
24

25

26

27

28                                                -1-
                                   JOINT STIPULATION OF DISMISSAL




               Case 2:19-cv-00491-JPS Filed 02/12/20 Page 1 of 2 Document 11
1                                 CERTIFICATE OF SERVICE
2           I certify that on the 12th day of February 2020, I filed the foregoing Joint Stipulation of
3
     Dismissal using this Court’s CM/ECF system which will provide notice to the following
4
     attorneys of record:
5

6
     Karla M. Vehrs
7    BALLARD SPAHR LLP
     80 South 8th Street 2000 IDS Center
8    Minneapolis, MN 55402
     Telephone: (612) 371-2449
9
     Fascimile: (612) 371-3207
10   vehrsk@ballardspahr.com

11

12
                                                   /s/ Adam T. Hill
13                                                 Adam T. Hill
                                                   The Law Offices of Jeffrey Lohman, P.C.
14                                                 4740 Green River Road, Suite 310
                                                   Corona, CA 92880
15
                                                   T: (657) 236-3525
16                                                 E: adamh@jlohman.com
                                                   COUNSEL FOR PLAINTIFF
17

18

19

20

21

22

23

24

25

26

27

28                                                -3-
                                   JOINT STIPULATION OF DISMISSAL




               Case 2:19-cv-00491-JPS Filed 02/12/20 Page 2 of 2 Document 11
